 In the Matter of GILLETTESAFETY RAZORCOMPANYandINTERNA-TIONAL BROTHERHOOD OF BOOKBINDERS,A. F. L.Case No. 1-R-27,°21.Decided Febrecary 28, 1946Messrs.John T. NoonanandHenry L. Mason, Jr.,both of Boston,Mass., for theCompany.Messrs.John ConnellyandJohn Barry,both of Boston,Mass.,for the Union.Mr. Conrad A. Wickham, Jr.,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Book-binders, A. F. L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of Gillette Safety Razor Company, Boston, Massachusetts,herein called the Company, the National ' Labor Relations Boardprovided for an appropriate hearing upon due notice before LeoJ.Halloran, Trial Examiner.The hearing was held at Boston,Massachusetts, on December 17, 1945.The Company, and the Unionappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGillette Safety Razor Company is a Delaware corporation withits principal office and place of business located in South Boston,Massachusetts.The Company also has plants in foreign countries.66 N. L.R. B., No. 6.138 GILLETTE SAFETY RAZOR COMPANY139It is engaged in the manufacture of razor blades, razor holders,shaving cream, strops, surgical knives, and carpet knives.Theprincipal raw materials used by the Company at its Boston plantare various and sundry metals, oils, paper, and wood, of which about60 percent, ,to a value aggregating more than $2,000,000, is purchasedannually outside the Commonwealth of Massachusetts.Approxi-mately 90 percent of the finished products manufactured by the Com-pany at its Boston plant, to a value in excess of $10,000,000 annually,is shipped to points outside the Commonwealth of Massachusetts.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.IL THE ORGANIZATION INVOLVEDInternational Brotherhood of Bookbindersis a labor organizationaffiliatedwith the American Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commercehas arisenconcerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union claims that all bindery employees in the paper printingdepartment of the Company at its South Boston plant, excludingoffice and clerical employees, executives, and foremen, constitute anappropriate Unit .2The Company contends that only a plant-wideunit is appropriate.There has been no collective bargaining history at the Company'splant involved herein.3The Company employs approximately 2700employees in the 60 departments which make up this plant.One1 The FieldExaminer reportedthat the Unionsubmitted seven membership applica-tioncards.Thereare approximately nine employees in the alleged appropriate unit.9 The unit petitionedfor was amendedat thehearing as shown above.0Almostsimultaneouslyherewith, the InternationalPrinting Pressmen and AssistantsUnion of North America (A. F. L.) filed a petitioninCaseNo. 1-R-2715 seeking aunit of pressmen and pressassistantsin the Company's paintingpress room. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDof its departments is the paper-printing department, which consistsof the printing pressroom and the bindery.The bindery is locatedin a room adjacent to the printing pressroom, but separate and apartfrom the production departments of the Company. It houses varioustypes of machines necessary to place the printed and prepared paperin final form for use by the Company in connection with its business.Engaged in operating these machines and in performing tasks inci-dental thereto are the employees sought by the Union,viz,2 papercutters, 1 gumming machine operator, 2 bench workers, 1 cutter andcreaser, and 3 general workers.All these employees are engagedprimarily in bindery work and constitute the only employees in theplant within the jurisdiction of the Union. It is admitted that thebindery work could be discontinued without materially affecting theproduction of the Company.We have previously held that employees such as those here involvedconstitute a well-defined craft group .4 Accordingly, we find that allbindery employees in the paper printing department of the Companyat its South Boston plant, excluding office and clerical employees,executives, the foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Gillette Safety6 SeeMatter of Curt Teich & Company,63 N. L. R. B.177;Matter of WesternTablet & Stationary Company,31 N. L. R. B. 597. Cf.Matter of John S. Swift & Co,Inc.,61 N. L.R. B. 586; andMatter of Sharp & Dohme,Inc.,56 N. L. It. B. 1471. GILLETTE SAFETY RAZORCOMPANY141Razor Company, Boston, Massachusetts, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by International Brotherhood of Bookbinders, A. F. L., forthe purposes of collective bargaining. .MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.